         Case 4:19-cv-00364-KGB Document 35 Filed 07/02/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

REBECCA LYNNE ODOM                                                                  PLAINTIFF

v.                                 Case No. 4:19-cv-00364 KGB

ENOC SUERO, et al.                                                                DEFENDANT

                                             ORDER

       Before the Court is the parties’ agreed stipulation of dismissal with prejudice (Dkt. No.

34). The stipulation accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       For good cause shown, the Court adopts the stipulation of dismissal. The action is

dismissed with prejudice.

       It is so ordered this 2nd day of July, 2020.


                                                      ________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
